848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Dorris Truman WAHL, Plaintiff-Appellant,v.George T. RABER, Defendant-Appellee.
No. 87-6188.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and JAMES D. TODD, District Judge.*

ORDER

2
Plaintiff appeals the district court's judgment sua sponte dismissing his 42 U.S.C. Sec. 1985 action for frivolity.  The appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff claimed that the defendant deprived him of his right to appeal his state criminal conviction by failing efficiently to perform his administrative responsibilities.  The district court dismissed the action because the defendant was cloaked with good faith immunity.


4
Upon consideration, we conclude that this action is barred under the doctrine of res judicata.    Plaintiff asserted the same claim against the same defendant in a prior state action which concluded in a final judgment.   See Gutierrez v. Lynch, 826 F.2d 1534, 1536-37 (6th Cir.1987).


5
The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James D. Todd, U.S. District Judge for the Western District of Tennessee, sitting by designation